UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From To Commission File Number 001-35133 T3 MOTION, INC. (Exact name of registrant as specified in its charter) Delaware 20-4987549 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2990 Airway Avenue, Bldg A Costa Mesa, California (Address of principal executive offices) (Zip Code) (714) 619-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx As of November 15, 2013, the number of shares outstanding of the registrant’s common stock, par value $0.001 per share, was 22,100,777. T3 MOTION, INC. INDEX TO FORM 10-Q September 30, 2013 Page PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December31, 2012 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficit for the nine months ended September 30, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (unaudited) 6 Notes to the Condensed Consolidated Financial Statements (unaudited) 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 31 Item4. Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3. Defaults upon Senior Securities 35 Item4. Mine Safety Disclosures 35 Item5. Other Information 35 Item6. Exhibits 35 Signatures 37 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements T3 MOTION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash — Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Derivative liabilities Secured line of credit — Current portion of notes payable, related parties Current portion of senior convertible debentures, net of discount — Total current liabilities Notes payable, related parties, net of current portion — Senior convertible debentures, net of discount and current portion — Total liabilities 20,017,940 Commitments and contingencies Stockholders’ deficit: Series A convertible preferred stock, $0.001 par value; 20,000,000 shares authorized; none outstanding at September 30, 2013 and December 31, 2012 — — Common stock, $0.001 par value; 150,000,000 shares authorized; 22,100,777 and 15,296,777 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Common stock subscribed but unissued Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements 3 T3 MOTION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Cost of net revenues Gross profit Operating Expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income — 7 5 Other income (expense), net ) ) ) Interest expense ) ) ) Total other income (expense), net ) ) Income (loss) before provision for income tax ) ) Provision for income tax — — Net income (loss) $ ) $ $ $ ) Weighted average number of common shares outstanding: Basic and diluted Net income (loss) per share: Basic and diluted $ ) $ $ $ See accompanying notes to condensed consolidated financial statements 4 T3 MOTION, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 (UNAUDITED) Preferred Shares Preferred Stock Amount Common Shares Common Stock Amount Common Shares Subscribed but Unissued Common Shares Subscribed but Unissued Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Stockholders’ Deficit BALANCE — December 31, 2012 — $ — $ ) $ $ ) Exercise of warrants — — 27 — Common stock issued for conversion of senior convertible debentures — Common stock issued in connection with senior convertible debentures — Common stock subscribed in connection with senior convertible debentures — Reclassification of derivative liabilities to additional paid-in capital upon conversion of senior convertible debentures — Share-based compensation expense — Net income — BALANCE — September 30, 2013 — $ — $ ) $ $ ) See accompanying notes to condensed consolidated financial statements 5 T3 MOTION, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Warranty expense Bad debt expense — Share-based compensation expense Change in fair value of derivative liabilities ) ) Amortization of debt discounts and deferred financing fees Estimated fair value of derivative liabilities in excess of face value of the senior convertible debentures, net of imputed interest — Incremental cost related to modification of warrants — Change in operating assets and liabilities: Restricted cash — Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings on related party bridge loan — Repayments of related party bridge loan ) — Proceeds from notes payable — Payment of financing fees — ) Net borrowings on secured line of credit — Proceeds from senior convertible debentures — Proceeds from exercise of common stock warrants — Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS — beginning of period CASH AND CASH EQUIVALENTS — end of period $ $ See accompanying notes to condensed consolidated financial statements 6 T3 MOTION, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) —Continued Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $ $ Supplemental disclosure of non cash investing and financing activities: Deferred financing fees deducted from proceeds of borrowings on secured line of credit $ $ — Accrued financing fees payable in common stock $ — $ Deferred financing fees included in prepaid expenses $ — $ Common stock subscribed but unissued in connection with senior convertible debenture offering recorded as a debt discount $ $ — Debt discount and derivative liabilities related to embedded conversion feature and warrants recorded upon issuance of debt and warrants $ — $ Common stock issued in connection with senior convertible debenture offering recorded as a debt discount $ $ — Debt discount related to estimated fair value of warrants and conversion features issued in connection with senior convertible debentures $ $ — Issuance of common stock upon conversion of senior convertible debentures $ $ — Reclassification of conversion feature derivative liabilities upon conversion of senior convertible debentures $ $ — See accompanying notes to condensed consolidated financial statements 7 T3 MOTION, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 — DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization T3 Motion, Inc. was incorporated on March16, 2006, under the laws of the state of Delaware. T3 Motion, Inc. and its wholly-owned subsidiaries, R3 Motion, Inc. and T3 Motion, Ltd. (U.K.) (collectively, the “Company”, “we”, “us”, or “our”), develop and manufacture personal mobility vehicles powered by electric motors. The Company’s initial product, the T3 Series, is an electric, three-wheel stand-up vehicle (“ESV”) that is targeted to the law enforcement and private security markets. Substantially all of the Company’s revenues to date have been derived from sales of the T3 Series ESVs and related accessories and service. Interim Unaudited Condensed Consolidated Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the Securities and Exchange Commission (the “SEC”) regulations for interim financial information. The principles for condensed interim financial information do not require the inclusion of all of the information and footnotes required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2012. The condensed consolidated financial statements included herein are unaudited; however, in the opinion of management, they contain all normal recurring adjustments necessary for a fair presentation of the consolidated results for the interim periods. The results of operations for the nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected in any other period or for the entire fiscal year. The Company has evaluated subsequent events through the filing date of this quarterly report on Form 10-Q, and determined that no subsequent events have occurred that would require recognition in the condensed consolidated financial statements or disclosure in the notes hereto other than as disclosed in the accompanying notes. Certain amounts in the accompanying condensed consolidated financial statements have been reclassified to conform to the current period presentation. Going Concern The Company’s condensed consolidated financial statements have been prepared using the accrual method of accounting in accordance with GAAP and have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. The Company has incurred significant operating losses and has used substantial amounts of working capital in its operations since its inception (March16, 2006). Further, at September 30, 2013, the Company had cash and cash equivalents of $35,228, an accumulated deficit of $(70,032,079) and used cash in operations of $(2,625,558) for the nine months ended September 30, 2013. These factors raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. These condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We expect to continue to incur substantial additional operating losses from costs related to the continuation of product and technology development and administrative activities. We believe that our cash on hand at September 30, 2013 of approximately $35,000, collections from the sale of our products, the savings from of our cost reduction strategy for material, production and service costs, and the proceeds from recent debt issuances, and borrowing availability on our line of credit are sufficient to sustain our planned operations into the fourth quarter of 2013; however, we cannot assure you of this and we may require additional debt or equity financing in the future to maintain operations. In 2012, the Company implemented several strategies designed to reduce the costs of conducting its business. In addition, the Company intends to pursue raising additional debt or equity financing to fund its operating plans. The Company cannot make any assurances that management’s cost reduction strategies will be effective or that any additional financing will be completed on a timely basis, on acceptable terms or at all. If the Company is unable to complete a debt or equity offering on acceptable terms, or otherwise obtain sufficient financing when and if needed, it may be required to reduce, defer or discontinue one or all of its product development programs. Management’s inability to successfully implement its cost reduction strategies or to complete any other financing will adversely impact the Company’s ability to continue as a going concern. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of T3 Motion, Inc. and its wholly owned subsidiaries, R3 Motion, Inc. and T3 Motion, Ltd. (U.K.). All significant inter-company accounts and transactions are eliminated in consolidation. 8 Use of Estimates The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include, but are not limited to: collectability of receivables, recoverability of long-lived assets, realizability of inventories, warranty accruals, valuation of share-based transactions, valuation of derivative liabilities and valuation of deferred tax assets. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. Concentrations of Credit Risk Cash and Cash Equivalents The Company maintains its cash accounts at financial institutions for which the Federal Deposit Insurance Corporation (“FDIC”) provides basic deposit coverage with limits up to $250,000 per owner. From time to time, balances in our cash accounts may exceed the amount insured by the FDIC. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk related to these deposits. At September 30, 2013, the Company had no cash deposits in excess of the FDIC limit. The Company considers cash equivalents to be all short-term investments that have an initial maturity of 90 days or less and are not restricted. The Company invests its cash in short-term money market accounts. Restricted Cash Under a previous credit card processing agreement with a financial institution, the Company was required to maintain a security deposit as collateral. The amount of the deposit as of September 30, 2013 and December31, 2012 was $0 and $10,000, respectively. Accounts Receivable The Company performs periodic evaluations of its customers and maintains allowances for potential credit losses as deemed necessary. The Company generally does not require collateral to secure accounts receivable. The Company estimates credit losses based on management’s evaluation of historical bad debts, customer concentrations, customer credit-worthiness, current economic trends and changes in customer payment patterns when evaluating the adequacy of its allowance for doubtful accounts. As of September 30, 2013 and December31, 2012, the Company had an allowance for doubtful accounts of $50,310 and $111,800, respectively. Although the Company expects to collect amounts due, actual collections may differ from the estimated amounts. As of September 30, 2013, two customers accounted for approximately 21% of total accounts receivable and as of December31, 2012, two customers accounted for approximately 31% of total accounts receivable. One customer accounted for approximately 11% and no single customer accounted for more than 10% of net revenues for the three and nine months ended September 30, 2013 respectively.One customer accounted for approximately 10% and no single customer accounted for more than 10% of net revenues for the three and nine months ended September 30, 2012 respectively. Accounts Payable As of September 30, 2013 and December 31, 2012, no vendor accounted for more than 10% of total accounts payable. Three vendors accounted for approximately 40% and no vendors accounted for more than 10% of inventory purchases for the three months ended September 30, 2013 and 2012, respectively.Two vendors accounted for approximately 25% and no single vendor accounted for more than 10% of inventory purchases for the nine months ended September 30, 2013 and 2012, respectively. Inventories Inventories, which consist of raw materials, finished goods and work-in-process, are stated at the lower of cost or net realizable value, with cost being determined by the average-cost method, which approximates the first-in, first-out method. At each balance sheet date, we evaluate our ending inventories for excess quantities and obsolescence. This evaluation primarily includes an analysis of forecasted demand in relation to the inventory on hand, among consideration of other factors. Based upon the evaluation, provisions are made to reduce excess or obsolete inventories to their estimated net realizable values. Once established, write-downs are considered permanent adjustments to the cost basis of the respective inventories. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, restricted cash, accounts receivable, accounts payable, accrued expenses, senior convertible debentures, related party notes payable, a secured line of credit and derivative liabilities. The carrying value for all such instruments except the related party notes payable and derivative liabilities approximates fair value due to the short-term nature of the instruments. The Company cannot determine the fair value of our related party notes payable due to the related party nature and instruments similar to the notes payable could not be found. The Company’s derivative liabilities are recorded at fair value (see Note 8). 9 The Company determines the fair value of its financial instruments based on a three-level hierarchy for fair value measurements under which these assets and liabilities must be grouped, based on significant levels of observable or unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. This hierarchy requires the use of observable market data when available. These two types of inputs have created the following fair value hierarchy: Level 1 — Valuations based on unadjusted quoted market prices in active markets for identical securities. The Company’s cash equivalents consist of short-term investments in money market funds which are carried at fair value, and are classified as Level 1 assets. Level 2 — Valuations based on observable inputs (other than Level 1 prices), such as quoted prices for similar assets at the measurement date; quoted prices in markets that are not active; or other inputs that are observable, either directly or indirectly. Currently, the Company does not have any items classified as Level 2. Level 3 — Valuations based on inputs that are unobservable and significant to the overall fair value measurement, and involve management judgment. If the inputs used to measure fair value fall in different levels of the fair value hierarchy, a financial security’s hierarchy level is based upon the lowest level of input that is significant to the fair value measurement. The Company’s derivative liabilities consist of price protection features for embedded conversion features on debt and warrants which are carried at fair value, and are classified as Level 3 liabilities. The Company uses the Black-Scholes-Merton option pricing model to determine the fair value of these instruments (see Note 8). Beneficial Conversion Features, Detachable Warrants and Debt Discounts The Company has issued convertible debentures with detachable warrants and common shares as incentives to induce investors to purchase low or non-interest bearing debt securities. Convertible Features: The embedded conversion features of convertible debentures not considered to be derivative instruments provide for a rate of conversion that is below market value. Such feature is normally characterized as a “beneficial conversion feature” (“BCF”). The relative fair values of the BCF were recorded as discounts from the face amount of the respective debt instrument. The embedded conversion features of convertible debentures that are classified as derivative liabilities are recorded at fair value as a discount from the face amount of the respective debt instrument. Warrants: The detachable warrants issued with the convertible debentures were classified as derivative liabilities and recorded at fair value as a discount from the face amount of the respective debt instrument. Common Stock incentive: The fair value of the common stock issued, valued as of the date of issuance, was recorded as a discount from the face amount of the respective debt instrument. Imputed interest: For debt instruments issued with below market or no interest component, the Company imputes a market rate of interest over the term of the debt instrument and records the imputed interest as a discount from the face amount of the respective debt instrument. The Company issued debt instruments where the calculated discount exceeded the face amount of the respective debt instruments. The Company reduced the calculated discount to the face amount of the debt instruments issued and recorded interest expense for the difference of fair value over the face amount of the debt. The expense was recorded to interest expense for debt issued for cash and to loss on debt extinguishment for debt issued in exchange for previously held debt. The Company amortizes the discounts using the straight-line method which approximates the effective interest method through maturity of such instruments. Revenue Recognition The Company recognizes revenues when there is persuasive evidence of an arrangement, product delivery and acceptance have occurred, title to product has passed or services provided, the sales price is fixed or determinable and collectability of any resulting receivable is reasonably assured. For all revenues, the Company uses a binding purchase order or equivalent contract document as evidence of an arrangement. The Company ships with either FOB Shipping Point or Destination terms. Shipping documents are used to verify delivery and customer acceptance. For FOB Destination, the Company records revenue when proof of delivery is confirmed. The Company assesses whether the sales price is fixed or determinable based on the payment terms associated with the transaction and whether the sales price is subject to refund. The Company offers a standard product warranty to its customers for defects in materials and workmanship for a period of one year or 2,500 miles, whichever comes first (see Note 10) with an optional purchased extended warranty. The Company typically has no other post-shipment obligations. The Company assesses collectability based on the creditworthiness of the customer as determined by evaluations and the customer’s payment history. 10 All amounts billed to customers related to shipping and handling are classified as net revenues, while all costs incurred by us for shipping and handling are classified as cost of net revenues. The Company does not enter into contracts that require fixed pricing beyond the term of the purchase order. All sales via reseller agreements are accompanied by a purchase order. The Company has executed various distribution agreements whereby the distributors agreed to purchase T3 Series packages (one T3 Series, two power modules, and one charger per package). The terms of the agreements require minimum re-order amounts for the vehicles to be sold through the distributors in specified geographic regions in exchange for exclusive rights to those geographic regions. Under the terms of the agreements, the distributor takes ownership of the vehicles upon delivery and the Company deems the items sold at delivery to the distributor. The Company does not allow returns of unsold items for either direct sales or products sold through resellers or distributors. Share-Based Compensation The Company maintains a stock option plan (see Note 9) and records expenses attributable to the stock option plan. The Company values each option award using the Black-Scholes-Merton option pricing model and amortizes the related expense generally on a straight-line basis over the requisite service (vesting) period for the entire award. The Company accounts for equity instruments issued to consultants and vendors in exchange for goods and services in accordance with the accounting standards. The measurement date for the fair value of the equity instruments issued is determined at the earlier of (i)the date at which a commitment for performance by the consultant or vendor is reached or (ii)the date at which the consultant or vendor’s performance is complete. In the case of equity instruments issued to consultants, the expense for the fair value of the equity instrument is recognized over the term of the consulting agreement. In accordance with the accounting standards, an asset acquired in exchange for the issuance of fully vested, non-forfeitable equity instruments should not be presented or classified as an offset to equity on the grantor’s balance sheet once the equity instrument is granted for accounting purposes. Accordingly, the Company records the fair value of the fully vested, non-forfeitable common stock issued for future consulting services as a prepaid expense in its condensed consolidated balance sheets. Income Taxes We account for income taxes under the provisions of the accounting standards. Under the accounting standards, deferred tax assets and liabilities are recognized for the expected future tax benefits or consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided for significant deferred tax assets when it is more likely than not that such asset will not be realized through future operations. The accounting guidance for uncertainty in income taxes provides that a tax benefit from an uncertain tax position may be recognized when it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation processes, based on the technical merits. We recognize any uncertain income tax positions on income tax returns at the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. As of September 30, 2013 and December 31, 2012, there were no unrecognized tax benefits included in the condensed consolidated balance sheets that would, if recognized, affect the effective tax rate. Our policy is to recognize interest and/or penalties related to income tax matters in income tax expense. We had no accrual for interest or penalties on our condensed consolidated balance sheets at September 30, 2013 and December 31, 2012 and have not recognized interest and/or penalties in the condensed consolidated statements of operations for the three and nine months ended September 30, 2013 and 2012. We are subject to taxation in the U.S. and various state and foreign jurisdictions. Our tax years for 2008 through 2012 are subject to examination by the taxing authorities. With few exceptions, we are no longer subject to U.S., state, local, and foreign examination by taxing authorities for tax years ending before 2008. We do not foresee material changes to our gross uncertain income tax position liability within the next twelve months. Net Income (Loss) Per Share Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares assumed to be outstanding during the period of computation. Diluted net income (loss) per share is computed similar to basic net income (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential shares had been issued and if the additional common shares were dilutive. Options, warrants and shares associated with the conversion of debt to purchase approximately 101.1 million and 14.1 million shares of common stock were outstanding at September 30, 2013 and 2012, respectively, but were excluded from the computation of diluted net income (loss) per share. 11 The Company’s basic net income (loss) per share (“EPS”) amounts have been computed based on the weighted-average number of shares of common stock outstanding for the period. Diluted EPS reflects the potential dilution, using the treasury stock method and as-if-converted method for convertible debt, which could occur if all potentially dilutive securities were exercised. As the Company had a net loss for the three months ended September 30, 2013 and for the three and nine months ended September 30, 2012, no potentially dilutive securities were included in the calculation of diluted net income (loss) per share as their impact would have been anti-dilutive. In addition, although the Company had net income in the nine month period ended September 30, 2013, there are no common stock equivalents to be included as dilutive securities as any such common stock equivalents would be considered anti-dilutive due to the fact the Company would have to reduce net income by gains of $13,040,613 for the nine months ended September 30, 2013 related to the derivative liability associated with the senior convertible debentures and warrants which would result in a net loss rather than net income, resulting in the common stock equivalents being anti-dilutive. The following presents the basic and diluted net income (loss) per share for the three and nine months ended September 30, 2013 and 2012: Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) Net income (loss) $ ) $ ) $ $
